Name: Council Decision (CFSP) 2015/876 of 5 June 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  rights and freedoms;  civil law;  Europe
 Date Published: 2015-06-06

 6.6.2015 EN Official Journal of the European Union L 142/30 COUNCIL DECISION (CFSP) 2015/876 of 5 June 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP (1). (2) On 5 March 2015, the Council adopted Decision (CFSP) 2015/364 (2), which provides that the restrictive measures set out in Decision 2014/119/CFSP are to apply until 6 March 2016 in respect of fourteen persons and until 6 June 2015 in respect of four persons. (3) In respect of one of those four persons, the application of the restrictive measures should be extended until 6 October 2015 and the statement of reasons relating to him should be updated. (4) In respect of two of those four persons, the application of restrictive measures should be extended until 6 March 2016 and the statement of reasons relating to them should be updated. (5) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2014/119/CFSP is replaced by the following: Article 5 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. This Decision shall apply until 6 March 2016. The measures in Article 1 shall apply with regard to entry No 10 in the Annex until 6 October 2015. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 2 The Annex to Decision 2014/119/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 June 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). (2) Council Decision (CFSP) 2015/364 of 5 March 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 62, 6.3.2015, p. 25). ANNEX (1) The entry for the following person as set out in the Annex to Decision 2014/119/CFSP is deleted: 8. Viktor Viktorovych Yanukovych (son of former President) (2) The entries for the following persons as set out in the Annex to Decision 2014/119/CFSP are replaced by the following: 4. Olena Leonidivna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã Ã ´Ã Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ), Elena Leonidovna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã ¸Ã ´Ã ¾Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ) born on 12 November 1976 in RÃ ®bniÃ a (Moldova), former Minister of Justice Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. 6.3.2014 10. Serhii Petrovych Kliuiev (Ã ¡Ã µÃÃ ³Ã Ã ¹ Ã Ã µÃ ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã »Ã Ã Ã ²), Serhiy Petrovych Klyuyev born on 19 August 1969 in Donetsk, brother of Mr Andrii Kliuiev, businessman Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. Person associated with a designated person (Andrii Petrovych Kliuiev) subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets. 6.3.2014 13. Dmytro Volodymyrovych Tabachnyk (Ã Ã ¼Ã ¸Ã ÃÃ ¾ Ã Ã ¾Ã »Ã ¾Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¢Ã °Ã ±Ã °Ã Ã ½Ã ¸Ã º) born on 28 November 1963 in Kiev, former Minister of Education and Science Person subject to investigation by the Ukrainian authorities for involvement in the misappropriation of public funds. 6.3.2014